Opinion filed July 21, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-05-00264-CV
                                        __________

   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND
 FOUR PARTNERS, LLC D/B/A PRIZM PARTNERS AND D/B/A UNITED
        COMMERCIAL PROPERTY SERVICES, Appellants

                                              V.

   ITALIAN COWBOY PARTNERS, LTD., FRANCESCO SECCHI, AND
                   JANE SECCHI, Appellees



                       On Appeal from the County Court at Law No. 3

                                     Dallas County, Texas

                              Trial Court Cause No. CC-01-07465-C


                MEMORANDUM                 OPINION ON REMAND
       The Prudential Insurance Company of America and Four Partners, LLC d/b/a Prizm
Partners and d/b/a United Commercial Property Services are the appellants in this appeal. They
have filed an unopposed motion to dismiss the appeal. In the motion, appellants state that they
“hereby move this Court to dismiss this appeal.     Appellees Italian Cowboy Partners, Ltd.,
Francesco Secchi, and Jane Secchi do not oppose this Motion.”
       Appellants have cited TEX. R. APP. P. 42.1(a)(2) as the procedural basis for their
requested dismissal. This specific provision pertains to dismissals by agreement. In this regard,
appellants have not indicated that the requested dismissal is based upon an agreement nor have
they filed a written settlement agreement with the clerk. Accordingly, we will consider their
requested dismissal pursuant to TEX. R. APP. P. 42.1(a)(1). Therefore, in accordance with
appellants’ request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.


                                                                                PER CURIAM


July 21, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1




       1
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                2